DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on October 18, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 16/510,949 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Drawings
The drawings remain objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “plurality of defined nests or mounting positions”, “lock attached to the rack” (note the instrument table is not part of the rack, thus, the lock should be clearly labeled with a reference number- not the instrument table), and “a device configured for positive selection sample preparation” both now recited in claim 1 must be shown and the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3 and 5-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “mounting positions for vials and pipettes”.  This is confusing and indefinite.  Based on the specification, the limitation appears to refer to pipette tips.  The claims will be interpreted accordingly.
Claim 1 also now recites “a device configured for positive selective sample preparation”. It is not clear what this means as it is not commonly used in the art. What steps does “positively selective sample preparation” include/exclude?   Furthermore, it is unclear from the claim what components are included/excluded from the “device” and 
Claim 8 now recites “the rack further comprising parallel automated pipettor heads”.  This conflicts with the specification in which the pipettor is separate from the rack (i.e., rack does not further comprise) and part of a system.  This confusing and indefinite.
Claim 16 recites the rack is mate-able to a device configured for positive selection sample preparation.  Furthermore, it is not clear from the claim what steps are included/excluded from a “positive selective sample preparation” and the examiner will not import limitations from the specification.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 5-13 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Barbee et al. (US 2013/0011880; hereinafter “Barbee”) in view of Tyagi et al., (US 2015/0336102; hereinafter “Tyagi”).
As to claim 1, Barbee teaches a rack for magnetic bead-based sample preparation comprising:
a mounting surface with a defined nest or mounting positon for vials and pipette tips (reads on opening on platform 4); (note the functional recitation “for vials and pipettes tips wherein the rack is configured to hold pipette tips and a combination of sample and supply vials at the plurality of defined positions compatible with at least one pipettor” does not distinguish the claimed mounting surface from the platform of Barbee as the platform is capable of holding any type of element, furthermore, that the recited “pipette tips, sample vials, supply vials and pipettor” are not considered as part of the claimed device structure and is therefore not given patentable weight. The Court has held that "[e]xpressions relating the apparatus contents thereof during an intended use operation are of no significance in determining the patentability of the apparatus claim." See Ex parte Thilbault, 164 USPQ 666, 667 (Bd. Pat. App. & Inter.1969) and Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). For apparatus claims, if the prior art structure is capable of performing the intended use, then it meets the claim. Apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. The manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim (see MPEP § 2114 & § 2173.05(g));
at least one slidable magnet 5 disposed for contact or near contact with a side wall of a vial 3, the at least one magnet slidable magnet comprising at least one of a motor actuator, manual actuation, or nests mate-able with the pipettor heads wherein the pipettor actuates the magnets, configured to be slid adjacent to and away from at least one vial (see slide block 7, 7a, etc.).
Barbee appears to show in a different embodiment in Fig. 3c (partially reproduced
    PNG
    media_image1.png
    1018
    997
    media_image1.png
    Greyscale
 above, locks or tabs that could be considered attached to the rack and configured to secure the rack to an instrument table to maintain positional accuracy. However, if not then it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included in Barbee, locks on the rack to secure the rack in place for accurate alignment with the mechanical arm 11.
Again, note that the “device is mateable with a device configured for position selections sample preparation” has not received patentable weight in that the device is not positively recited and merely an intended use.
While Barbee does teach at least one defined nest for vials or pipette tips (reads on configured to hold well 3), Barbee does not explicitly disclose a “plurality of defined nests”.  Tyagi teaches a mounting surface with a plurality of defined nests (holes 106) or mounting positions capable of holding vials pipette tips and at least one slidable magnet 401 with an actuator 108 configured to be slid adjacent to and away from the vials 105. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Barbee with the plurality of mounting positons like that taught by Tyagi for increased throughput. Moreover, the court has held that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) and St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  
As to claim 2, Barbee teaches a pipette disposal station (receptacle and container 17).  The functional recitation that the disposal position is accessible by the pipettor for changing out of pipettes between fill, empty, washing, mixing, and magnet movement operations has not received patentable weight for the reasons delineated above.  
As to claim 3, Barbee teaches an empty compartment (the term “compartment” can reasonably read on the receptacle and container 17).  
As to claim 5, Tyagi teaches the plurality of defined nests or mounting positon include which include sample of interest vials 105, washing solution vials 105, reagent vials 105 and magnetic bead suspension vials 105 (note there is not structural difference between the sample, washing, reagent, etc., vials).  
As to claims 6 and 7, Tyagi teaches the plurality of defined nests or mounting positons 106 are compatible with a manually operated or an automated liquid handler pipettor 11. Again note: “pipettor” has not been positively recited and therefore does not serve to distinguish over the prior art.
As to claims 8 and 9, Tyagi teaches the plurality of positions are arranged wherein the vial positions are arranged linearly and parallel (see Fig. 1).  The “manual pipettor” and “parallel automated pipettor heads” are not positively recited and therefor it is not clear what the rack positions are defined relative to.  The examiner recommends applicant positively recite the “manual pipettor” and the “parallel automated pipettor heads”.
As to claim 10, Barbee and Tyagi both teach at least one additional slidable magnet or set of magnets, disposed to at least one of be positionable to another side of the parallel sample preparation vials or positionable to a second set of parallel vials (see par [0065] et seq.)
As to claim 11, Barbee the at least one slidable magnets are contoured to match the shape of at least one type of vial (see Fig. 1A).
As to claim 12, both Barbee and Tyagi teach the at least one slidable magnets is disposed within a movable sled (see para [0080] et seq.), which necessary would slide on rails.
As to claim 13, Barbee teaches the vial positions 3 are linearly arranged in parallel rows with the spacing between the rows set by the separation of the parallel pipette machine heads (see Fig. 2).
Response to Arguments
Applicant’s arguments with respect to claims 1-3 and 5-13 have been considered but are moot because the new ground of rejection for the reasons as set for above,
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to P. Kathryn Wright whose telephone number is (571)272-2374.  The examiner can normally be reached on Monday-Thursday 5:30am-3pm EST.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kathryn Wright/           Primary Examiner, Art Unit 1798